Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed against amended claims 1-4, 6-7, 10-12, 14, 17-19, 22, 24-27 have been fully considered but they are not persuasive.
Independent claims 1, 10 and 17 have been amended
Claims 5, 8-9, 13, 15-16, 20, 23 have been cancelled.
Claims 2, 6, 7, 11, 1418, 21-22, 24, have been amended.
Claims 3, 4, 12, 192 (are original)
Claims 25-27 (are previously presented)

(A) In re pages 11-13, applicant states, 
Applicants note nowhere does Freydberg specifically disclose or fairly teach determining an overall ranking of the (specific) operation content based on the operation index of the operation content with respect to each of the plurality of operation categories (which are associated with the (specific) operation content), and it naturally follows that nowhere does Freydberg specifically disclose or fairly teach performing a first action or a second action depending on the determined overall ranking.


SEE 0262, these Rankings (are overall) in users profiles and/or preferences, are generated over time (to overall ranks), do include the consideration of frequency and time (such as: 0176) and also consider the categories of user behavior (as defined in detail in the final office action).
Therefore, also comprises an Operational Index or indexing behavior (see 0137, 0223 (over time), 0273) based on the detail above (see Page 13 of Final).
SEE 0110, 0145, and 0199
[0110] FIG. 49 depicts a general process for matching user data with vendor data and ranking the results for distribution 
Note ranking (0212), w/downgraded ranking (or Overall Ranking).
Note the system does index (is adapted to be Updated) types of user behavior including Rankings, based on frequency and/or time (0242, 0262, 0263, 0275, 0280)
SEE 0280, note applied the ranking, to make vendor recommendations (or as claimed, first or second actions), by suggesting specific vendors based on the overall ranking, against user profile and/or preferences, as claimed.

“…A counting option 4975 might rank vendors by the number of times it met a match requirement. The host might rank the vendors according to number or matches 4980 or according to another hierarchy or filter and then make vendor recommendations 4985 to the user based on a personalized comparison of data across user and filtered vendors…”

SEE Fig. 27, a user accepts or rejects vendor recommendations, being based on ranking and performing a first action or a second action depending on the determined overall ranking (or different recommendations), based on the overall user generated rankings, as well as based on filtering also based on user input (Fig. 45).
	Note, overall is defined as, “Taking Everything Into account”, it appears the prior art as applied, does just that, as described above, including Frequency and/or time, as defined by the indexing of the user profile over time (0055, 0108, 0125, 0129, 0143, 0148, 0149, 0163).
[0163] The host or home page is dynamic and interactive. The data presented changes as a result of the user having selected one view or another and through the passage of time as vendors, products, or social connections are updated. Sorting options might include recently updated, most popular, highest rated, or recently added among others. FIG. 8 depicts an exemplary screen shot of a list view 802 of a home page, inclusive of alternative forms of information including, in this exemplary model, logos, images or videos 804; action blocks 806 for adding vendors, sharing, commenting or viewing recent activity; and vendor information 808 among other features more fully described herein.

SEE Figs. 6 A-, Fig. 9, Figs. 10-11 Profile Data, Figs. 18, 27, Fig. 34, 35, 39-59, please review all disclosure as analyzed by the examiner.
 
Also see 0176, habits including, frequency, duration and associated Categories of behavior (Browse No Buy & Browse & Buy etc….), therefore the examiner is not persuaded by the amendments and corresponding arguments against the applied prior art.
collect data regarding buyer habits, including but not limited to actions (hits, frequency, duration, purchases, browse no buy, browse and buy, browse duration for each, vendors browsed, frequency of browsing at particular vendors, any point of feedback, and others), choices (vendor selection, vendor rejection, ranking of vendors, reinstated vendors, upgraded vendors, downgraded vendors, searched vendors, guests, tool choice, node choice, comments, number of vendors, vendor category, and others), types of hits (ads, bulletin boards, vendors, news, tools, and others), time (time of day, week, frequency, peaks, duration of visits, and others), purchases (annual spent, peak spending, habitual spending, frequency of spending, and others), location (such as where an individual is when she shops, where she is in relation to her favorites, and other geo location data).

In conclusion, the examiner had responded with significant details in the Final (8/23/2021, 28 pages), as well as provided above, based on the response, there are many cited paragraphs including claimed and/or amended, but there appears to be no significant consideration of the applied prior art FREYDBURG.

 Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
This action is made non-final, but does constitute the same grounds applied to the amended claims, but the amendments as understood do not overcome the applied prior art.

Claim Rejections - 35 USC §$ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4, 6-7, 10-12, 14, 17-19, 21-22 and 24-27 are rejected under 35 U.S.C. 102 as being anticipated by FREYDBERG (US 2013/0041781)
Regarding claim 1, FREYDBERG teaches a method, implemented by a computer program, comprising:
O	acquiring an operation signal (associated with a User) with respect to operation content
(SEE to, Host, 0176 and Fig. 6a, 0139), User with device (Fig. 6), connects to internet, to access web server and host 220 (and Networks), where, Habits (buyer, selections/feedback), are collected, based on actions (Events, including: Hits, frequency, duration, purchases and browsing and other behavior metadata), 0176, 0263, 0271 and at least 0282
O	calculating (0282, 0280, based on Counting, Ranking, w/Frequency {or counting/time}, based on Habits), according to the operation signal, at least one of: an operation time (Point, 0176, Time) or an operation frequency (Habit) corresponding to the operation signal (0176, frequency), the operation time being time spent for performing an operation (such as: Duration, 0176)
O 	updating (0177), an operation index (see Figs. 47-48,
58, Database and Over Time, & aggregation, 0055, 0108,

with respect to the at least one operation category (see User Behaviors), generating and updating the operation index (over time, 0055, 0108, 0125, 0136, 0148, 0149).

SEE rejection in claim 2 (in final 8/23/2021), page 16-
And  
[0163] The host or home page is dynamic and interactive. The data presented changes as a result of the user having selected one view or another and through the passage of time as vendors, products, or social connections are updated. Sorting options might include recently updated, most popular, highest rated, or recently added among others. FIG. 8 depicts an exemplary screen shot of a list view 802 of a home page, inclusive of alternative forms of information including, in this exemplary model, logos, images or videos 804; action blocks 806 for adding vendors, sharing, commenting or viewing recent activity; and vendor information 808 among other features more fully described herein.


O 	wherein the updating includes updating the operation
index by further considering relevance of the operation content with respect to each of the plurality of operation categories, in addition to at least one of the operation
And
o 	wherein the relevance is determined based on whether
at least one attribute value of metadata of the operation

SEE to trigger, relevant, recommendations are based on satisfying, a condition, 0282, 0130, 0132, 0155, O157, 0162,
0169, 0185 and 0200, 227), @ 0269, to, “generate a personal genome”
	The examiner also incorporates by reference the details against the claims on pages 15- of final on 8/23/2021.

	Regarding claim 1, as currently amended, FREYDBERG is deemed to meet as amended, including, 
the operation content being content displayed on the computer, the operation signal being an electrical signal generated by converting a user’s input action on the operation Content (see ABOVE)
SEE User Inputs to content above operation signals corresponding to (w/Freq. & Time), to Categories, having Frequency and Time and determining relevance to operational categories based on the user interacting with the content and indexing (User PROFILES) as well as determining based on the overall ranking (over time) and considering the user inputs associated with behavior, over time and performing first and second actions (or Different Suggestions, over time, based on Indexed user behavior at any given point in time), is dependent upon an overall ranking based on the user (User Inputs), which first actions or (suggestions) at one point in time, is deemed would change, due to profile index updates, therefore the first and second actions being different, is based on ranking of user behavior, over time, as understood, generates different suggestions or actions, based on user profile and the overall ranking, that is adapted to change over time, as the profile changes, triggering, first, second, third, fourth, etc….. different suggestions, as actions over time, as understood.   

Regarding claims 3-4, 12, 19, 25-27 (Original and/or previously presented), the examiner incorporates by reference herein, from the final rejection of 8/23/2021.



 Claims 10-12, 14, 17-19, 21-22 and 24-27, directed to a method and device are deemed analyzed and discussed with respect to medium with program executed by, a content providing device the method defined by, instructions as in claims 1-4 and 6-7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramer et al. (US 2016/0225027, dated 12/28/2015), teaches an examples of overall ranking, is directed to, ranking products with plural users (feedback), and determining overall rating/ratings, based on Users who generate rankings, with an algorithm is directed to a number of features, associated with, 
SEE 0068, 0167 and 0174 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162